DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received December 17, 2020:
Claims 1-13 are pending. Claims 10-13 are withdrawn from consideration.
The core of the previous rejection is maintained with a new reference cited in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yokoyama (US 2016/0285080) in view of Ghosh et al. (“Lanthanum-doped LiCoO2 cathode with high rate capability”, 2009).
Regarding Claim 1, Yokoyama teaches an active material compact (Fig. 1, #2) constituted of a positive electrode active material (i.e. cathode material) (Para. [0043]) wherein the positive active material particle (Fig. 1, #21) includes an inorganic electrode active material including a lithium multiple oxide such as LiCoO2 (i.e. a substrate, wherein the substrate is a cathode active substance containing a cobalt element (Para. [0047, 0048]) capable of exchanging lithium ions with the electrolyte layer (i.e. capable of intercalating and deintercalating lithium ions) (Para. [0049]) and a multiple oxide layer 2Li0.5Co0.5O4 (Para. [0076]) (meeting the limitations of the instant claim for lithium, cobalt and oxygen as y = 0.5, z = 0.5, and a = 4).
Yokoyama does not teach the amount of lanthanum in the lithium cobalt composite oxide within the range of the instant claim.
However, Ghosh et al. teaches a lanthanum lithium cobalt oxide cathode (pg. 1655, Col. 1, lines 1-8) wherein adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) causes conductivity to increase with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5), and capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lanthanum molar ratio in Yokoyama et al. as Ghosh et al. teaches capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38), thus one of ordinary skill in the art would have been motivated to decrease the lanthanum molar ratio to the range of the instant claim to increase capacity. Ghosh et al. also teaches adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) wherein conductivity increases with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5). Thus, the molar ratio of lanthanum is a result effective variable and modifying the lanthanum content in Yokoyama et al. would be discovering the optimum range by  routine experimentation.
	
	

Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 2 and 3, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yokoyama does not explicitly teach a mass fraction of the multiple oxide.
However, Yokoyama teaches a film thickness of the multiple oxide layer in a range from 200 nm to 1000 nm (Para. [0078]), in order for the multiple oxide layer to be provided with a superior lithium ion-conducting property. Thus, the teaching of a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 4, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 1 as explained above.
2 (meeting the limitation of the instant claim as c = 1, and d = 1 [almost equivalent to 0.9999]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Regarding Claim 5, Yokoyama teaches a solid electrolyte layer (Fig. 2, #3) (i.e. a separator) between a collector and active material (i.e. substrate) (Fig. 2, #1, #5) which functions as a positive electrode (Para. [0043]) (i.e. a cathode) and electrode #20 (in Fig. 2) which functions as a negative electrode (i.e. an anode) (Para. [0084]) wherein an active material compact (Fig. 1, #2) constituted of a positive electrode active material (i.e. cathode material) (Para. [0043]) wherein the positive active material particle (Fig. 1, #21) includes an inorganic electrode active material including a lithium multiple oxide such as LiCoO2 (i.e. a substrate, wherein the substrate is a cathode active substance containing a cobalt element (Para. [0047, 0048]) capable of exchanging lithium ions with the electrolyte layer (i.e. capable of intercalating and deintercalating lithium ions) (Para. [0049]) and a multiple oxide layer (Fig. 1, #5) (i.e. a coating layer) located on the surface of the active material particle (Fig. 1, #21) (i.e. located on a surface of the substrate) wherein the multiple oxide layer can be for example La2Li0.5Co0.5O4 (Para. [0076]) meeting the limitations of the instant claim for lithium, cobalt and oxygen as y = 0.5, z = 0.5, and a = 4).

However, Ghosh et al. teaches a lanthanum lithium cobalt oxide cathode (pg. 1655, Col. 1, lines 1-8) wherein adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) causes conductivity to increase with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5), and capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lanthanum molar ratio in Yokoyama et al. as Ghosh et al. teaches capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38), thus one of ordinary skill in the art would have been motivated to decrease the lanthanum molar ratio to the range of the instant claim to increase capacity. Ghosh et al. also teaches adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) wherein conductivity increases with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5). Thus, the molar ratio of lanthanum is a result effective variable and modifying the lanthanum content in Yokoyama et al. would be discovering the optimum range by  routine experimentation.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 

Regarding Claim 6 and 7, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
Yokoyama does not explicitly teach a mass fraction of the multiple oxide.
However, Yokoyama teaches a film thickness of the multiple oxide layer in a range from 200 nm to 1000 nm (Para. [0078]), in order for the multiple oxide layer to be provided with a superior lithium ion-conducting property. Thus, the teaching of a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 8, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
Yokoyama teaches the positive active material particle (Fig. 1, #21) (i.e. the cathode active substance) includes an inorganic electrode active material including a lithium multiple oxide such as LiCoO2 (meeting the limitation of the instant claim as c = prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Regarding Claim 9, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
Yokoyama et al. further teaches the electrochemical device is a lithium secondary battery (i.e. the electrochemical device is a lithium-ion battery) (Para. [0175]).
Response to Arguments
Applicant’s arguments, filed December 17, 2020 with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729